AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Page I ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     V.                                        (For Offenses Committed On or After November 1, 1987)



                  RAUL LOPEZ-MADRIGAL                                          Case Number: 19CR4674-KSC

                                                                              FEDERAL DEFENDERS
                                                                              Defendant's Attorney


REGISTRATION NO. 89908298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of the Superseding Information (Misdemeanor)

 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325                            IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                           1
                                  (Misdemeanor)

 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 ~    Count(s) UNDERLYINGINFORMATION                                        dismissed on the motion of the United States.

                                               IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                    90DAYS
 ~ Assessment: $10 WAIVED
 ~ Fine: WAIVED
                                                                                           . ·-
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            January 16, 2020
                                                                            DCl_fimposition
                                                                             - a t e of Sentence

                                                                              1/,                         •


                                                                            ~~--'~'-S===
                                                                                       __
                                                                                        C_RA_WF_
                                                                                         - : - ORD

                                                                            UNITED STATES MAGISTRATE JUDGE
